                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

RUFFIN LEON PARKER, III,

                       Petitioner,                     Case No. 1:19-cv-647
v.                                                     Honorable Robert J. Jonker
J.C. STREEVAL,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a federal prisoner under 28 U.S.C. § 2241.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases (applicable to § 2241 petitions under Rule 1(b)); see also 28 U.S.C.

§ 2243. If so, the petition must be summarily dismissed. Rule 4; see Allen v. Perini, 424 F.2d

134, 141 (6th Cir. 1970) (district court has the duty to “screen out” petitions that lack merit on

their face). After undertaking the review required by Rule 4, the Court concludes that the petition

must be dismissed because this Court lacks jurisdiction to hear it.

                                             Discussion

                       Procedural background

               Petitioner Ruffin Leon Parker, III is incarcerated at FCI Ashland in Ashland,

Kentucky. FCI Ashland is located within the boundaries of the United States District Court for

the Eastern District of Kentucky. Petitioner is serving a sentence of 188 months’ imprisonment
imposed by this Court after Petitioner pleaded guilty to one count of conspiracy to possess with

intent to distribute, and to distribute, 1,000 kilograms or more of marijuana. United States v.

Parker, No. 1:10-cr-222-02 (W.D. Mich. Aug. 13, 2012). Petitioner has sought to modify his

sentence multiple times. He has challenged his sentence under 28 U.S.C. § 2255, unsuccessfully,

and he has sought leave to file second and successive motions under § 2255 multiple times. Each

time, Petitioner has been denied leave.

               Recently, in the criminal proceeding, Petitioner sought the appointment of counsel

to raise an issue regarding the impact of United States v. Havis, 927 F.3d 382 (6th Cir. 2019). The

Court appointed the federal public defender by order entered August 14, 2019, “to address the

import, if any, of the [Havis] decision on Defendant’s sentence.” United States v. Parker, No.

1:10-cr-222-02 (W.D. Mich. Aug. 14, 2019). In the meantime, however, Petitioner filed this

petition, pro per, challenging his sentence based on Havis. (Pet., ECF No. 1, PageID.3.)

                       Jurisdiction

               In the present petition, Petitioner relies upon 28 U.S.C. § 2241(b), rather than 28

U.S.C. § 2255, to challenge his sentence. The premise of his challenge is that, under the Sixth

Circuit’s holding in Havis, “attempt” crimes cannot be used as “controlled substance offense”

predicates for the career offender determination. Havis, 927 F.3d at 387. The Sixth Circuit has

already called into question whether a Havis challenge to a sentence that is already final is anything

more than a non-constitutional challenge to advisory guidelines calculations and, thus, would not

be properly brought under § 2255 or, based on the same reasoning, § 2241. Bullard v. United

States, 937 F.3d 654 (6th Cir. 2019).

               Whether or not Petitioner’s challenge has merit, he has brought it in the wrong

court.    Jurisdiction to consider “core habeas petitions challenging present physical

confinement . . . . lies in only one district: the district of confinement.” Rumsfeld v. Padilla, 542
                                                  2
U.S. 426, 443 (2004); see also United States v. Board, 747 F. App’x 405, 408 (6th Cir. 2018) (“[A]

§ 2241 claim must be brought in the judicial district where the prisoner is confined.”). Because

Petitioner is not confined here, the Court does not have jurisdiction to consider his § 2241 petition.

                                            Conclusion

               In light of the foregoing, the Court will summarily dismiss the petition pursuant to

Rule 4.

                                   Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals has disapproved issuance of blanket denials of a certificate of

appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id. Each issue must be considered under the standards set forth by the Supreme Court

in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467. Consequently, this Court

has examined Petitioner’s claim under the Slack standard. Under Slack, 529 U.S. at 484, to warrant

a grant of the certificate, “[t]he petitioner must demonstrate that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.” Id. “A petitioner

satisfies this standard by demonstrating that . . . jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327

(2003). In applying this standard, the Court may not conduct a full merits review, but must limit

its examination to a threshold inquiry into the underlying merit of Petitioner’s claims. Id.

               The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims for lack of jurisdiction was debatable or wrong. Therefore, the

                                                  3
Court will deny Petitioner a certificate of appealability. Moreover, the Court concludes that any

appeal would not be in good faith. Coppedge v. United States, 369 U.S. 438, 445 (1961).

              The Court will enter a judgment and order consistent with this opinion.




Dated:    October 21, 2019                  /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               4
